Citation Nr: 0419473	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  02-01 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for residuals of a shell fragment wound of the right 
tibia with fracture of the tibia and ankylosis of the right 
ankle and shortening.

2.  Entitlement to a disability rating in excess of 10 
percent for atrophy of the right thigh.

3.  Entitlement to a disability rating in excess of 10 
percent for residuals of a fracture of the mandible with 
retained foreign body.

4.  Entitlement to a disability rating in excess of 10 
percent for a scar of the face, which is a residual of a 
shell fragment wound.

5.  Entitlement to a compensable evaluation for a healed 
fracture of the 12th rib.  

6.  Entitlement to a compensable disability rating for a 
chest scar, which is a residual of a shell fragment wound.

7.  Entitlement to a compensable disability rating for a 
tracheostomy scar.  

8.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Veteran represented by:	Thomas Bordenkircher, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran had four years and four months of active service, 
which included active duty from April 1969 to April 1970.  

The case is before the Board of Veterans' Appeals (Board) on 
appeal from the Chicago, Illinois, Department of Veterans 
Affairs (VA) Regional Office (RO).  

The appellant testified before the undersigned Veterans Law 
Judge at a hearing at the St. Louis, Missouri RO in March 
2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The veteran testified that he underwent a VA examination and 
a bone scan of his service-connected residuals of a shell 
fragment wound of the right tibia in March 2004 at the St. 
Louis, Missouri VA Medical Center.  Transcript, pp. 13-14.  
He also testified that he receives periodic treatment for his 
service-connected disabilities coincident with his bilateral-
annual trips to the United States.  Tr., pp. 14-15.  This 
evidence has not been obtained.  

The veteran seeks entitlement to a total rating based on 
individual unemployability due to service-connected 
disability.  He underwent a VA compensation examination in 
April 2003.  Although the examiner evaluated the veteran's 
service-connected disabilities, she did not render an opinion 
on individual unemployability.  

VA's duty to assist the appellant includes obtaining relevant 
medical records and a medical examination and/or opinion 
where the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2003).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that section 5103(a), as amended by the Veterans 
Claims Assistance Act of 2000 (VCAA) and § 3.159(b), as 
recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

The CAVC determined that the VA did not comply with certain 
notice requirements contained in the new section 5103(a), as 
implemented by new regulation § 3.159(b).  In a June 2003 
remand decision the Board notified the veteran of the passage 
of the VCAA.  The Board instructed the RO to comply with the 
notice and duty to assist provisions of 38 U.S.C.A. § 5103.  

Under 38 U.S.C. A. § 5103(a), VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits and 
that the VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should provide any evidence in his possession 
pertaining to the claim.  
Although the RO issued the veteran a VCAA notification letter 
in June 2003, this letter does not fully comply with the duty 
to notify.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED for the following:

1.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  Such notice should 
specifically apprise him of the evidence 
and information necessary to substantiate 
his claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  Request that he provide any 
evidence in his possession that pertains 
to the claim as explicitly required by 
38 C.F.R. § 3.159(b).  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  A 
record of his notification must be 
incorporated into the claims file.

2.  Request veteran to identify the 
names, addresses, and dates of treatment 
for all medical care providers, VA and 
non-VA, inpatient and outpatient, who 
possess additional records referable to 
treatment for his service-connected 
disabilities since July 2000.  The 
veteran underwent a VA examination and a 
bone scan of his service-connected 
residuals of a shell fragment wound of 
the right tibia in March 2004 at the St. 
Louis, Missouri VA Medical Center.  He 
has also received periodic treatment for 
his service-connected disabilities at 
that facility.  The veteran should 
provide all necessary written releases 
for these records.  If any of the 
identified records cannot be obtained, 
the veteran should be notified of such 
and the efforts used in requesting these 
records.  

3.  After completion of # 1-2, if the 
2004 VA examination did not address all 
of the veteran's disabilities to include 
residuals of shell fragment wound of the 
right tibia and ankylosis of the right 
ankle, atrophy of the right thigh, 
residuals of fracture of the mandible, 
scar of the face, healed fracture of the 
12th rib, chest scar, and tracheostomy 
scar, the veteran should be afforded a VA 
examination which identifies the nature 
and extent of these disabilities.  All 
special studies and test to include 
appropriate range of motion testing 
should be undertaken.  The examiner 
should receive a copy of this remand and 
must review the claims file at the time 
of the examination.  

4. After completion of # 1-3, the veteran 
should be scheduled for a VA examination 
to determine the impact that his service-
connected disabilities have on his 
employability.  The examiner should 
receive a copy of this remand and must 
review the claims file at the time of the 
examination.  The medical examiner should 
state whether the veteran is unable to 
secure or follow a substantially gainful 
occupation as a result of his service-
connected disabilities.  Any medical 
findings and opinions expressed by the 
medical examiner should be accompanied by 
a complete rationale.  

5.  The issues on appeal should then be 
readjudicated.  If the requested benefits 
are not granted to the veteran's 
satisfaction, a supplemental statement of 
the case (SSOC) should be furnished.  The 
SSOC must contain notice of all 
applicable criteria pertinent to the 
veteran's claim, which has not been 
previously provided in the statement of 
the case.  A reasonable period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for final appellate review, 
if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


